IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 40278

STATE OF IDAHO,                                  )     2013 Unpublished Opinion No. 521
                                                 )
       Plaintiff-Respondent,                     )     Filed: June 4, 2013
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
ANDREW C. McKNIGHT OWEN,                         )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Sixth Judicial District, State of Idaho,
       Bannock County. Hon. David C. Nye, District Judge.

       Judgment of conviction and unified sentence of eight years, with a minimum
       period of confinement of four years, for aggravated battery, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Shawn F. Wilkerson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GUTIERREZ, Chief Judge; GRATTON, Judge;
                                 and MELANSON, Judge

PER CURIAM
       Andrew C. McKnight Owen pled guilty to aggravated battery. I.C. §§ 18-903(A), 18-
907(1)(A) and/or (B). In exchange for his guilty plea, a firearm enhancement and an allegation
that Owen was a persistent violator were dismissed. The district court sentenced Owen to a
unified term of eight years, with a minimum period of confinement of four years. Owen appeals.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing


                                                1
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Owen’s judgment of conviction and sentence are affirmed.




                                                   2